     Case 8:18-cv-01542-JLS-ADS Document 69 Filed 04/17/20 Page 1 of 9 Page ID #:1175




 1                                                                  JS-6
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                              ) Case No.: 8:18-cv-01542-JLS-ADS
11
       P&P Imports LLC, a California          ) Hon. Josephine L. Staton
12     Limited Liability Corporation
                                              )
13           Plaintiff,
                                              )
14                                              ORDER FOR PERMANENT
                                              ) INJUNCTION AND
15              v.
                                              ) SETTLEMENT OF CLAIMS
16
       Apple Tree International Corp., a      )
17     California corporation; Xiao Min, an   )
18     individual; HongKong Segawe
                                              )
19
       Limited, a foreign corporation, and
       Does 1-10 Inclusive                    )
20
             Defendants.                      )
21

22

23

24

25

26

27

28




                                              1
     Case 8:18-cv-01542-JLS-ADS Document 69 Filed 04/17/20 Page 2 of 9 Page ID #:1176




 1          Plaintiff, P&P Imports LLC (“P&P”) filed a complaint for permanent
 2     injunction and other relief against Defendants APPLE TREE INTERNATIONAL
 3     CORP. (“Apple Tree”) and XIAO MIN, and has requested Leave to Amend to add
 4     HONGKONG SEGAWE LIMITED, (collectively referred to as “Defendants”),
 5     pursuant to 17 U.S.C. § 101 et seq., and § 106, for copyright infringement, 15 U.S.C.
 6     § 1125 for false advertising, trade dress infringement, and unfair competition, Cal.
 7     & Bus. Prof. Code § 17200, et seq. for unfair competition, unfair and deceptive
 8     practices, and false advertising, and Cal. Bus. & Prof. Code § 17500 et seq. for false
 9     advertising, and California common law for unfair competition, false advertising,
10     and unfair and deceptive trade practices. P&P and Defendants shall be collectively
11     referred to as the “Parties.”
12              The Parties have agreed to the entry of the following Stipulated Final Order
13     for Permanent Injunction and Settlement of Claims (“Order”) in settlement of
14     P&P’s Complaint against Defendants. The Court, being advised in the premises,
15     finds:
16                                            FINDINGS
17          1.       The Court has jurisdiction over the Parties and the subject matter of this
18                   action, and enforcement of this Injunction and Order. Venue in the
19                   Central District of California is proper as alleged in the Complaint and
20                   as further stipulated to by the Parties.
21
            2.       The Complaint states claims upon which relief can be granted.
22
            3.       The Parties waive all rights to challenge or contest the validity of this
23
                     Order.
24

25
            4.       Entry of this Order is in the public interest at least to prevent consumer
26
                     confusion between P&P’s goods and Defendants’ goods, and to prevent
27
                     further consumer confusion by preventing Defendants from using
28
                     P&P’s trade dresses or copyrighted works to sell Defendant’s goods.


                                                    2
     Case 8:18-cv-01542-JLS-ADS Document 69 Filed 04/17/20 Page 3 of 9 Page ID #:1177




 1         5.    Pursuant to Federal Rule of Civil Procedure 65(d), the provisions of this
 2               Order are binding upon all Defendants, and their officers, agents,
 3               servants, employees and all other persons or entities in active concert or
 4               participation with them in whole or in part, who receive actual notice of
 5               this Order by personal service or otherwise, and their successors and
 6               assigns. For the avoidance of confusion, known entities in active concert
 7               with Defendants include but are not limited to the Shanghai Lowen
 8               Group, Yiwu Meiwang Limited, Ningbo Zeny Products, Shanghai
 9               Guanniu Limited, Cascade Trading Ltd., and Cherry Tree International
10               Corporation. Defendants further agree that Shanghai Lowen Group,
11               Yiwu Meiwang Limited, Ningbo Zeny Products, Shanghai Guanniu
12               Limited, Cascade Trading Ltd., and Cherry Tree International
13               Corporation have received actual notice of the Order by and through
14               their agent Xiao Min, a defendant in the action.
15
           6.    P&P owns valid and enforceable copyrights in their photographs and
16
                 artwork registered with the U.S. Copyright Office under Registration
17
                 Number VA0002013842 entitled “P&P Imports 2016 Lookbook.” A
18
                 true and correct copy of the copyright registration certificate is attached
19
                 hereto as Exhibit 1 and is incorporated herein by reference.
20
           7.    P&P owns valid and enforceable copyrights in their photographs and
21
                 artwork registered with the U.S. Copyright Office under Registration
22
                 Number Tx-8-463-350 entitled “P&P Imports Summer 2017
23
                 Lookbook.” A true and correct copy of the copyright registration
24
                 certificate is attached hereto as Exhibit 2 and is incorporated herein by
25
                 reference.
26

27
           8.    P&P owns valid and enforceable copyrights in their photographs and
28
                 artwork registered with the U.S. Copyright Office under Registration


                                                3
     Case 8:18-cv-01542-JLS-ADS Document 69 Filed 04/17/20 Page 4 of 9 Page ID #:1178




 1               Number Tx-8-447-293 entitled “P&P Imports Winter 2017 Lookbook.”
 2               A true and correct copy of the copyright registration certificate is
 3               attached hereto as Exhibit 3 and is incorporated herein by reference.
 4
           9.    P&P owns valid and enforceable trade dresses for their products
 5
                 including: SLAMMO®, Giant Four in a Row, Red and Blue Cornhole
 6
                 Set, and its PVC Framed Red and Blue Cornhole Set, which are defined
 7
                 below and shown in Exhibits 4-7 respectively, and are further
 8
                 incorporated herein by reference. Each of P&P’s trade dresses include
 9
                 the non-functional design and detail of the respective products that
10
                 result in the unique look and feel of each of the foregoing products that
11
                 let consumer know that they are looking at a genuine P&P product.
12
                                        DEFINITIONS
13
            For purposes of this Order, the following definitions shall apply:
14
           1.    “SLAMMO TRADE DRESS” means the trade dress of P&P’s
15
                 SLAMMO® round net game illustrated in Exhibit 4, attached hereto
16
                 and incorporated herein by reference, which is the total visual
17
                 impression created by the non-functional unique combination of its
18
                 distinctive bright green legs and bright green balls with contrasting
19
                 black pipe and net.
20
           2.    “GIANT FOUR IN A ROW TRADE DRESS” means the trade dress of
21
                 P&P’s Giant Four in a Row Game illustrated in Exhibit 5, attached
22
                 hereto and incorporated herein by reference, which is the total visual
23
                 impression created by the non-functional unique combination of its flat-
24
                 white colored square board with evenly spaced round-hole cut-outs,
25
                 bordered by a thin bas-relief bezel on all four sides, with two mirrored
26
                 sculpted legs extending half way up the sides of the bezel and joined to
27
                 it by tee joints which enfold part of the bezel to create a stiacciato relief
28




                                                 4
     Case 8:18-cv-01542-JLS-ADS Document 69 Filed 04/17/20 Page 5 of 9 Page ID #:1179




 1               on the bezel and extend depth-wise slightly both frontwards and
 2               backwards, and which vertically extend slightly below the bezel where
 3               they are joined with the feet to create stiacciato relief between them on
 4               the outside edge, the feet extend depthwise from the legs with their flat-
 5               top extending into rounded shoulders and squared ends with an arch
 6               type shape cut into the bottom-center, which are all contrasted with the
 7               smooth, circular flat-red and flat-blue featureless chips game pieces.
 8
           3.    “RED AND BLUE CORNHOLE TRADE DRESS” means the trade
 9
                 dress of P&P’s Red and Blue Cornhole Set illustrated in Exhibit 6,
10
                 attached hereto and incorporated herein by reference, which is the total
11
                 visual impression created by the non-functional unique combination of
12
                 a metallic border around the perimeter contrasting with a thin white
13
                 border around the inside perimeter of the top side of the board, and
14
                 which extends triangularly from the bottom-end into an unfinished
15
                 pyramid capped with a circular hole outlined in white near the top-end
16
                 of the board, the remaining area between the border and pyramid are
17
                 contrasted with red color on one board and blue color on the other.
18
           4.    “PVC CORNHOLE TRADE DRESS” means the trade dress of P&P’s
19
                 PVC Framed Cornhole Set illustrated in Exhibit 7, attached hereto and
20
                 incorporated herein by reference, which is the total visual impression
21
                 created by the non-functional unique combination of red and blue
22
                 canvas with four rounded concaved corners of the canvas which is
23
                 framed with small, thin gauged white PVC piping that is visible near the
24
                 four corners which are rounded and colored matched to the canvas, the
25
                 PVC piping is joined with color matched joints.
26

27
           5.    “TRADE DRESSES” shall mean the above defined four trade dresses
28
                 owned by P&P.


                                               5
     Case 8:18-cv-01542-JLS-ADS Document 69 Filed 04/17/20 Page 6 of 9 Page ID #:1180




 1         6.    “2016 LOOKBOOK” shall mean the work entitled P&P Imports 2016
 2               Lookbook, and all copyrightable materials therein.
 3         7.    “2017 SUMMER LOOKBOOK” shall mean the work entitled P&P
 4               Imports Summer 2017 Lookbook and all copyrightable materials
 5               therein.
 6         8.    “2017 WINTER LOOKBOOK” shall mean the work entitled P&P
 7               Imports Winter 2017 Lookbook and all copyrightable materials therein.
 8         9.    P&P’s COPYRIGHTED WORKS shall mean all material copyrighted
 9               by P&P as of the date of this order, including the 2016 LOOKBOOK,
10               the 2017 SUMMER LOOKBOOK, and the 2017 WINTER
11               LOOKBOOK:
12         10.   “INFRINGING FOOTBALL FIELD” shall mean Defendants’ football
13               cornhole game, product SKU number S01-1200-1, as identified on
14               pages 5-8 & Exhibit 2 of the Second Amended Complaint.
15         11.   “BASEBALL NET IMAGE” shall mean Defendants’ Baseball Net
16               Image, product SKU number T01-1020-G2, as identified on pages 8-9
17               and Exhibit 7 of the Second Amended Complaint.
18         12.   “ROUND NET BALL GAME” shall mean Defendants’ round net ball
19               game, product SKU number T01-1017, as identified on pages 11-13 and
20               Exhibit 9 to the Second Amended Complaint.
21         13.   “GIANT FOUR IN A ROW” shall mean Defendants’ giant four in a
22               row, product SKU number T01-1013, as identified on pages 13-14 and
23               Exhibit 11 to the Second Amended Complaint.
24         14.   “RED AND BLUE CORNHOLE GAME” shall mean Defendants’ red
25               and blue cornhole game, product SKU number: S01-1200-2, as
26               identified on pages 15-16 and Exhibit 13 to the Second Amended
27               Complaint.
28         15.   “PVC CORNHOLE GAME” shall mean Defendants’ pvc cornhole


                                              6
     Case 8:18-cv-01542-JLS-ADS Document 69 Filed 04/17/20 Page 7 of 9 Page ID #:1181




 1                 game, product SKU number: S01-1066 as identified on pages 16-19 and
 2                 Exhibit 19 to the Second Amended Complaint.
 3          16.    “ACCUSED PRODUCTS” shall mean all products that are confusingly
 4                 similar to any of P&P’s TRADE DRESSES or any product that
 5                 appropriates in any way any of P&P’s COPYRIGHTED WORKS
 6                 (regardless of Defendants’ designation as being an F2C, ZENY, ZENY
 7                 PRODUCTS,          ZENSPORTS,     ZENSTYLE,        SMARTXCHOICES,
 8                 CIROCCO,NOVA MICRODERMABRASION, SEGAWE, or LEMY
 9                 product, or any other associated product name(s)) sold by, or on the
10                 behalf of or to the benefit of, any of the Defendants or their agents that
11                 are accused of infringement, including but not limited to: The football
12                 cornhole game: SKU S01-1200-01, The Baseball net: SKU T01-1020-
13                 G2, The round net game: SKU T01-1017, The giant four in a row: SKU
14                 T01-1013, The red and blue cornhole game: SKU S01-1200-2, and the
15                 pvc cornhole game: SKU S01-1066.
16

17                               PERMANENT INJUNCTION
18                               I.     P&P’s TRADE DRESSES
19

20           IT IS HEREBY ORDERED that Defendants, directly or through any
21     corporation, partnership, subsidiary or parent, division, trade name, or other device,
22     and their officers, agents, servants, employees and all persons or entities in active
23     concert or participation with them, or who receive any benefit therefrom who
24     receive actual notice of this Order, by personal service or otherwise, in connection
25     with the manufacturing, labeling, advertising, promotion, offering for sale, sale, or
26     distribution of any product bearing P&P’s TRADE DRESSES or any trade dress
27     that is likely to cause confusion as to source in the consuming public’s mind, are
28     hereby permanently restrained and enjoined from:


                                                 7
     Case 8:18-cv-01542-JLS-ADS Document 69 Filed 04/17/20 Page 8 of 9 Page ID #:1182




 1             A.   Using P&P’s TRADE DRESSES, or any other confusingly similar
 2     designation or trade dress in connection with the ACCUSED PRODUCTS, or any
 3     related goods or services.
 4             B.   Competing unfairly with P&P by infringing upon P&P’s TRADE
 5     DRESSES, including falsely advertising untrue and misleading facts and statements
 6     and claims about the ACCUSED PRODUCTS or appropriating any facts and
 7     statements from P&P about P&P or any of its products.
 8             C.   Conspiring with, aiding, assisting, or abetting any other person or
 9     entity in engaging in or performing any of the activities referred to in subparagraphs
10     (A) and (B) above.
11             D.   Making, importing, distributing or selling any of the ACCUSED
12     PRODUCTS.
13                              II.   P&P’s Copyrightable Works
14             IT IS FURTHER ORDERED that Defendants, directly or through any
15     corporation, partnership, subsidiary, division, trade name, or other device, and their
16     officers, agents, servants, employees and all persons or entities in active concert or
17     participation with them or who receive any benefit therefrom who receive actual
18     notice of this Order, by personal service or otherwise, in connection with the
19     manufacturing, labeling, advertising, promotion, offering for sale, sale, or
20     distribution of products or media are hereby permanently restrained and enjoined
21     from:
22             A.   Using,    reproducing,    distributing,   creating   derivative   works,
23     transmitting, or broadcasting any of P&P’s COPYRIGHTED WORKS, including
24     but not limited to any of P&P’s advertisements, photographs, artwork, text, product
25     descriptions, including creating any works that are substantially similar to P&P’s
26     COPYRIGHTED WORKS using the meaning of substantially similar as defined
27     under federal copyright statutes and case law.
28             D.   Making, importing, distributing or selling any product derived in


                                                 8
     Case 8:18-cv-01542-JLS-ADS Document 69 Filed 04/17/20 Page 9 of 9 Page ID #:1183




 1     whole or in part from P&P’s COPYRIGHTED WORKS.
 2           In light of the recent transfer of this action from the Honorable Andrew J.
 3     Guilford to the Honorable Josephine L. Staton, the Court concludes that no
 4     efficiencies will be achieved by this Court’s maintenance of jurisdiction, and the
 5     Court declines to retain jurisdiction after the dismissal with prejudice of this action.
 6           IT IS SO ORDERED
 7           Dated: April 17, 2020
 8

 9

10
                                            _______________________________
11                                             HON. JOSEPHINE L. STATON
12                                              UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                  9
